Citation Nr: 0604949	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  05-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder as 
secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 




INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it remanded this issue for further evidentiary development in 
September 2005, and that the action requested in its remand 
has been accomplished to the extent possible.  This case is 
now ready for further appellate review.


FINDING OF FACT

No current lung disorder has been related to active service.


CONCLUSION OF LAW

A lung disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The Board initially notes that this matter has been developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on numerous 
occasions of the evidence needed to substantiate his claim.

First, prior to the May 2004 rating decision that originally 
denied the claim, the veteran was provided a January 2004 
letter that outlined the evidence necessary to substantiate 
his claim for service connection, and the respective 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The May 2004 rating decision and January 2005 statement of 
the case then advised the veteran that the evidence did not 
demonstrate that the veteran currently had a lung disorder 
that was related to his exposure to asbestos during service.

Following the receipt of additional private medical records, 
the April 2005 supplemental statement of the case notified 
the veteran that the evidence of record still did not show 
that the veteran currently had a lung disorder that was 
related to his active service.

Thereafter, following the Board's remand in September 2005, 
the veteran was furnished with a VA examination and opinion 
regarding the etiology of any current lung disorder, and in a 
January 2006 supplemental statement of the case, the veteran 
was advised that the chronic obstructive pulmonary disease 
(COPD) that had been diagnosed by the examiner had not been 
related to the veteran's active service.

Although the January 2004 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claims as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  All the VA 
requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in support of the 
claim.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Service medical records do not reflect any relevant 
complaints or treatment.  November 1945 service separation 
respiratory examination revealed normal findings and chest X-
rays were interpreted to reveal essentially negative 
findings.

Private medical records for the period of July 1998 to 
January 2005 do not reflect any relevant diagnoses.  These 
records do reflect a past medical history of tobacco use, and 
that in January 2004, the veteran complained of occasional 
dyspnea with exertion, and examination revealed a slight 
wheeze.

Private medical records from March and April 2005 reflect 
March 2005 findings of diminished lung capacity bilaterally.  
The history and physical report notes that the veteran was a 
tobacco smoker until the age of 55.  It further notes that he 
was also exposed to asbestos in the Navy at least 50 years 
ago.  Private chest X-rays from March 2005 reflect an 
impression of interstitial opacities with more consolidative 
appearance in the right mid lung and right lung base.  The 
examiner suspected a large part was chronic although an 
active pneumonia could not be excluded.  In April 2005, the 
assessment included pneumonia and hypoxia.

A private medical statement from Dr. M, dated in May 2005, 
reflects his opinion that recent X-rays did not show any 
pneumonia, but did suggest COPD and fibrosis or scarring of 
the lungs.

VA examination in October 2005 revealed that the examiner 
reviewed the veteran's medical records and claims file in 
conjunction with his examination of the veteran.  The veteran 
stated that he experienced a daily cough, dyspnea, wheezing, 
fatigue, and weakness.  Chest X-rays were interpreted to 
reveal a small rounded calcification in the right lung base 
that was found to be consistent with a granuloma.  The 
impression was small granuloma at the right lung base.  The 
diagnosis was COPD.  The examiner noted that the veteran was 
exposed to asbestos in the military but that he also had a 
long history of tobacco use.  He further noted that he did 
not observe any pleural plaques suggestive of asbestos 
exposure, and opined that the changes observed on X-ray and 
pulmonary function testing were suggestive of COPD most 
likely from tobacco use.  The examiner additionally opined 
that he could not say without speculation that the veteran's 
COPD was due only to asbestos.


II.  Analysis

The Board has carefully reviewed the evidence relevant to 
this claim, and first notes that there is a recent diagnosis 
of COPD.  Thus, the Board finds that the veteran has met the 
initial requirement of a current disability as to this claim.

However, as the veteran has been advised on numerous 
occasions, to succeed with his claim, it is also for him to 
provide medical evidence linking current residual disability 
to his exposure to asbestos, or otherwise link his COPD to 
active military service.  Unfortunately, the evidence of 
record does not support a finding that the veteran's COPD is 
linked to active service.  

While the Board would again note that exposure to asbestos 
has been conceded in this case, there is still no evidence of 
relevant complaints or treatment during service, no relevant 
post-service treatment records until 2004, and no medical 
opinion evidence linking any residual of disability to 
service, either by way of exposure to asbestos or otherwise.  
In fact, the only opinion of record indicated that pleural 
plaques suggestive of asbestos exposure were not noted on 
recent X-rays, and opined that the changes observed on X-ray 
and pulmonary function testing were suggestive of COPD most 
likely from tobacco use.  

Although the veteran asserts that the examiner's additional 
statement that he could not say without speculation that the 
veteran's COPD was due only to asbestos, could imply that the 
examiner believed that some of the veteran's COPD was due to 
asbestos exposure, the Board does not agree.  More 
specifically, while such a conclusion might be supported had 
this statement appeared in isolation, in light of the 
examiner's immediately preceding statement that there was no 
current evidence of pleural plaques suggestive of asbestos 
exposure and that the changes that were noted were suggestive 
of COPD most likely from tobacco use, the Board finds that 
there is no currently diagnosed lung disorder that could 
potentially be linked to active service.  

The Board also notes that there is no medical opinion that 
contradicts the statements of the October 2005 VA medical 
examiner, and that the veteran's statements attacking the 
opinions are of minimal probative value, as the veteran has 
not been shown to have any medical training or other medical 
expertise that would enable him to diagnose a respiratory 
disability and link such disability to his active service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
had every opportunity to provide a medical opinion to 
contradict the opinions of the October 2005 VA examiner, but 
apparently chose not to do so.

Therefore, based on all of the foregoing, the Board finds 
that a preponderance of the evidence is against entitlement 
to service connection for a lung disorder.  


ORDER

The claim for service connection for a lung disorder as 
secondary to asbestos exposure is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


